
	
		II
		111th CONGRESS
		1st Session
		S. 1278
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2009
			Mr. Rockefeller (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish the Consumers Choice Health Plan, a public
		  health insurance plan that provides an affordable and accountable health
		  insurance option for consumers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Consumers Health Care Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Americans need
			 health care coverage that is always affordable.
			(2)Americans need
			 health care coverage that is always adequate.
			(3)Americans need
			 health care coverage that is always accountable.
			(4)A public health
			 insurance plan option that can compete with private insurance plans is the only
			 way to guarantee that all consumers have affordable, adequate, and accountable
			 options available in the insurance marketplace.
			3.Office of Health
			 Plan Management
			(a)EstablishmentNot
			 later than July 1, 2010, there shall be established within the Department of
			 Health and Human Services an Office of Health Plan Management (referred to in
			 this Act as the Office). The Office shall be headed by a
			 Director (referred to in this Act as the Director) who shall be
			 appointed by the President, by and with the advice and consent of the
			 Senate.
			(b)CompensationThe
			 Director shall be paid at the annual rate of pay for a position at level II of
			 the Executive Schedule under section 5313 of title 5, United States
			 Code.
			(c)LimitationNeither
			 the Director nor the Office shall participate in the administration of the
			 National Health Insurance Exchange (as defined in section 7) or the
			 promulgation or administration of any regulation regarding the health insurance
			 industry.
			(d)Personnel and
			 Operations AuthorityThe Director shall have the same general
			 authorities with respect to personnel and operations of the Office as the heads
			 of other agencies and departments of the Federal Government have with respect
			 to such agencies and departments.
			4.Consumer Choice
			 Health Plan
			(a)In
			 GeneralThe Office shall establish and administer the Consumer
			 Choice Health Plan (referred to in this Act as the Plan) to
			 provide for health insurance coverage that is made available to all eligible
			 individuals (as described in subsection (d)(1)) in the United States and its
			 territories.
			(b)Regulatory
			 ComplianceThe Plan shall comply with—
				(1)all regulations
			 and requirements that are applicable with respect to other health insurance
			 plans that are offered through the National Health Insurance Exchange;
			 and
				(2)any additional
			 regulations and requirements, as determined by the Director.
				(c)Benefits
				(1)In
			 GeneralThe Plan shall offer health insurance coverage at
			 different benefit levels, provided that such benefits are commensurate with the
			 required benefit levels to be provided by a health insurance plan under the
			 National Health Insurance Exchange.
				(2)Minimum
			 Benefits for Children
					(A)In
			 GeneralThe minimum benefit level available under the Plan for
			 children shall include at least the services described in the most recently
			 published version of the Maternal and Child Health Plan Benefit
			 Model developed by the National Business Group on Health.
					(B)Amendment of
			 Benefit LevelThe Secretary of Health and Human Services, acting
			 through the Director of the Agency for Healthcare Research and Quality, may
			 amend the benefits described in subparagraph (A) based on the most recent
			 peer-reviewed and evidence-based data.
					(d)Eligibility and
			 Enrollment
				(1)EligibilityAn
			 individual who is eligible to purchase coverage from a health insurance plan
			 through the National Health Insurance Exchange shall be eligible to enroll in
			 the Plan.
				(2)Enrollment
			 ProcessAn individual may enroll in the Plan only in such manner
			 and form as may be prescribed by applicable regulations, and only during an
			 enrollment period as prescribed by the Director.
				(3)Employer
			 EnrollmentAn employer shall be eligible to purchase health
			 insurance coverage for their employees and the employees' dependents to the
			 extent provided for all health benefits plans under the National Health
			 Insurance Exchange.
				(4)Satisfaction of
			 Individual Mandate RequirementAn individual’s enrollment with
			 the Plan shall be treated as satisfying any requirement under Federal law for
			 such individual to demonstrate enrollment in health insurance or benefits
			 coverage.
				(e)Providers
				(1)Network
			 Requirement
					(A)MedicareA
			 participating provider who is voluntarily providing health care services under
			 the Medicare program established under title XVIII of the Social Security Act
			 (42 U.S.C. 1395 et seq.) shall be required to provide services to any
			 individual enrolled in the Plan.
					(B)Medicaid and
			 CHIPA provider of health care services under the Medicaid
			 program established under title XIX of the Social Security Act (42 U.S.C. 1396
			 et seq.), or the CHIP program established under title XXI of such Act (42
			 U.S.C. 1397aa et seq.), shall be required to provide services to any individual
			 enrolled in the Plan.
					(2)ExceptionParagraph
			 (1) shall not be construed as requiring a provider to accept new patients due
			 to bona fide capacity limitations of the provider.
				(3)Opt-Out
			 Provision
					(A)MedicareA
			 participating provider as described under paragraph (1)(A) shall be required to
			 provide services to any individual enrolled in the Plan for the 3-year period
			 following the establishment of the Plan. Upon the expiration of the 3-year
			 period, a participating provider in the Plan may elect to become a
			 non-participating provider without affecting their status as a participating
			 provider under the Medicare program.
					(B)Medicaid and
			 CHIPA provider as described under paragraph (1)(B) shall be
			 required to provide services to any individual enrolled in the Plan for the
			 3-year period following the establishment of the Plan. Upon the expiration of
			 the 3-year period, a provider in the Plan may elect to cease provision of
			 services under the Plan without affecting their status as a provider under the
			 Medicaid program or the CHIP program.
					(4)Payment
			 Rates
					(A)Initial Payment
			 Rates
						(i)In
			 GeneralDuring the 2-year period following the establishment of
			 the Plan, providers shall be reimbursed at such payment rates as are applicable
			 under the Medicare program.
						(ii)AdjustmentThe
			 Director may reimburse providers at rates lower or higher than applicable under
			 the Medicare program if the Director determines that the adjusted rates are
			 appropriate and ensure that enrollees in the Plan are provided with adequate
			 access to health care services.
						(B)Subsequent
			 Payment RatesSubject to subparagraph (C), upon the expiration of
			 the 2-year period following the establishment of the Plan, the Director shall
			 develop payment rates for reimbursement of providers in order to maintain an
			 adequate provider network necessary to assure that enrollees in the Plan have
			 adequate access to health care. In determining such payment rates, the Director
			 shall consider—
						(i)competitive
			 provider payment rates in both the public and private sectors;
						(ii)best practices
			 among providers;
						(iii)integrated
			 models of care delivery (including medical home and chronic care coordination
			 models);
						(iv)geographic
			 variation in health care costs;
						(v)evidence-based
			 practices;
						(vi)quality
			 improvement;
						(vii)use of health
			 information technology; and
						(viii)any additional
			 measures, as determined by the Director.
						(C)Payment Rate
			 ConsultationThe Director shall determine payment rates under
			 subparagraph (B) in consultation with providers participating under the Plan,
			 the Director of the Office of Personnel Management, the Medicare Payment
			 Advisory Commission, and the Medicaid and CHIP Payment and Access
			 Commission.
					(5)Adoption of
			 Medicare ReformsThe Plan may adopt Medicare system delivery
			 reforms that provide patients with a coordinated system of care and make
			 changes to the provider payment structure.
				(f)SubsidiesThe
			 Plan shall be eligible to accept subsidies, including subsidies for the
			 enrollment of individuals under the Plan, in the same manner and to the same
			 extent as other health insurance plans offered through the National Health
			 Insurance Exchange.
			(g)Financing
				(1)Transitional
			 Funding
					(A)In
			 GeneralIn order to provide for adequate funding of the Plan in
			 advance of receipt of payments as described in paragraph (2), beginning July 1,
			 2010, there are transferred to the Plan from the general fund of the Treasury
			 such amounts as may be necessary for operation of the Plan until the end of the
			 3-year period following the establishment of the Plan.
					(B)Return of
			 FundsUpon the expiration of the 3-year period following the
			 establishment of the Plan, the Director shall enter into a repayment schedule
			 with the Secretary of the Treasury to provide for repayment of funds provided
			 under subparagraph (A). Any expenditures made by the Plan pursuant to a
			 repayment schedule established under this subparagraph shall not constitute
			 administrative expenses as described in paragraph (2)(B).
					(2)Self-Financing
					(A)In
			 GeneralThe Plan shall be financially self-sustaining insofar as
			 funds used for operation of the Plan (including benefits, administration, and
			 marketing) shall be derived from—
						(i)insurance premium
			 payments and subsidies for individuals enrolled in the Plan; and
						(ii)payments made to
			 the Plan by employers that do not offer health insurance coverage to their
			 employees.
						(B)Limitation on
			 Administrative ExpensesNot more than 5 percent of the amounts
			 provided under subparagraph (A) may be used for the annual administrative costs
			 of the Plan.
					(3)Contingency
			 Reserve
					(A)In
			 GeneralThe Director shall establish and fund a contingency
			 reserve for the Plan in a form similar to the contingency reserve provided for
			 health benefits plans under the Federal Employees Health Benefits Program under
			 chapter 89 of title 5, United States Code.
					(B)RevenueAny
			 revenue generated through the contingency reserve established in subparagraph
			 (A) shall be transferred to the Plan for the purpose of reducing enrollee
			 premiums, reducing enrollee cost-sharing, increasing enrollee benefits, or any
			 combination thereof.
					(4)GAO Financial
			 Audit and ReportBeginning not later than October 1, 2011, the
			 Comptroller General shall conduct an annual audit of the financial statements
			 and records of the Plan, in accordance with generally accepted government
			 auditing standards, and submit an annual report on such audit to the
			 Congress.
				(5)Supermajority
			 Requirement for Supplemental FundingUpon certification by the
			 Comptroller General that the financial audit described in paragraph (4)
			 indicates that the Plan is insolvent, supplemental funding may be appropriated
			 for the Plan if such measure receives not less than a three-fifths vote of
			 approval of the total number of Members of the House of Representatives and the
			 Senate.
				(h)Transparency
				(1)In
			 GeneralBeginning with the first year of operation of the Plan
			 through the National Health Insurance Exchange, the Director shall provide
			 standards and undertake activities for promoting transparency in costs,
			 benefits, and other factors for health insurance coverage provided under the
			 Plan.
				(2)Standard
			 Definitions of Insurance and Medical Terms
					(A)In
			 GeneralThe Director shall provide for the development of
			 standards for the definitions of terms used in health insurance coverage under
			 the Plan, including insurance-related terms (including the insurance-related
			 terms described in subparagraph (B)) and medical terms (including the medical
			 terms described in subparagraph (C)).
					(B)Insurance-Related
			 TermsThe insurance-related terms described in this subparagraph
			 are premium, deductible, co-insurance, co-payment, out-of-pocket limit,
			 preferred provider, non-preferred provider, out-of-network co-payments, UCR
			 (usual, customary and reasonable) fees, excluded services, grievance and
			 appeals, and such other terms as the Director determines are important to
			 define so that consumers may compare health insurance coverage and understand
			 the terms of their coverage.
					(C)Medical
			 TermsThe medical terms described in this subparagraph are
			 hospitalization, hospital outpatient care, emergency room care, physician
			 services, prescription drug coverage, durable medical equipment, home health
			 care, skilled nursing care, rehabilitation services, hospice services,
			 emergency medical transportation, and such other terms as the Director
			 determines are important to define so that consumers may compare the medical
			 benefits offered by health insurance plans and understand the extent of those
			 medical benefits (or exceptions to those benefits).
					(3)Disclosure
					(A)In
			 GeneralIn carrying out this subsection, the Director shall
			 disclose to Plan enrollees, potential enrollees, in-network health care
			 providers, and others (through a publically available Internet website and
			 other appropriate means) relevant information regarding each policy of health
			 insurance coverage marketed or in force (in such standardized manner as
			 determined by the Director), including—
						(i)full policy
			 contract language; and
						(ii)a
			 summary of the information described in paragraph (4).
						(B)Personalized
			 StatementThe Director shall disclose to enrollees (in such
			 standardized manner as determined by the Director) an annual personalized
			 statement that summarizes use of health care services and payment of claims
			 with respect to an enrollee (and covered dependents) under health insurance
			 coverage provided through the Plan in the preceding year.
					(4)Required
			 InformationThe information described in this paragraph includes,
			 but is not limited to, the following:
					(A)Data on the price
			 of each new policy of health insurance coverage and renewal rating
			 practices.
					(B)Claims payment
			 policies and practices, including how many and how quickly claims were
			 paid.
					(C)Provider fee
			 schedules and usual, customary, and reasonable fees (for both in-network and
			 out-of-network providers).
					(D)Provider
			 participation and provider directories.
					(E)Loss ratios,
			 including detailed information about amount and type of non-claims
			 expenses.
					(F)Covered benefits,
			 cost-sharing, and amount of payment provided toward each type of service
			 identified as a covered benefit, including preventive care services recommended
			 by the United States Preventive Services Task Force.
					(G)Civil or criminal
			 actions successfully concluded against the Plan by any governmental
			 entity.
					(H)Benefit
			 exclusions and limits.
					(5)Development of
			 patient claims scenarios
					(A)In
			 GeneralIn order to improve the ability of individuals and
			 employers to compare the coverage and relative value provided under the Plan,
			 the Director shall develop and make publically available a series of patient
			 claims scenarios under which benefits (including out-of-pocket costs) under the
			 Plan are simulated for certain common or expensive conditions or courses of
			 treatment (including maternity care, breast cancer, heart disease, diabetes
			 management, and well-child visits).
					(B)ConsultationThe
			 Director shall develop the patient claims scenarios described in subparagraph
			 (A)—
						(i)in
			 consultation with the Secretary of Health and Human Services, the National
			 Institutes of Health, the Centers for Disease Control and Prevention, the
			 Agency for Healthcare Research and Quality, health professional societies,
			 patient advocates, and other entities as deemed necessary by the Director;
			 and
						(ii)based upon
			 recognized clinical practice guidelines.
						(6)Manner of
			 DisclosureThe Director shall disclose the information under this
			 subsection—
					(A)with all
			 marketing materials;
					(B)on the website
			 for the Plan; and
					(C)at other times
			 upon request.
					5.Establishment of
			 America's Health Insurance Trust
			(a)EstablishmentAs
			 of the date of enactment of this Act, there is authorized to be established a
			 non-profit corporation that shall be known as the America's Health
			 Insurance Trust (referred to in this Act as the Trust),
			 which is neither an agency nor establishment of the United States
			 Government.
			(b)Location;
			 Service of ProcessThe Trust shall maintain its principal office
			 within the District of Columbia and have a designated agent in the District of
			 Columbia to receive service of process for the Trust. Notice to or service on
			 the agent shall be deemed as notice to or service on the corporation.
			(c)Application of
			 ProvisionsThe Trust shall be subject to the provisions of this
			 section and, to the extent consistent with this section, to the District of
			 Columbia Nonprofit Corporation Act.
			(d)Tax Exempt
			 StatusThe Trust shall be treated as a nonprofit organization
			 described under section 170(c)(2)(B) and section 501(c)(3) of the Internal
			 Revenue Code of 1986 that is exempt from taxation under section 501(a) of the
			 Internal Revenue Code of 1986.
			(e)Board of
			 Directors
				(1)In
			 GeneralThe Board of Directors of the Trust (referred to in this
			 Act as the Board) shall consist of 19 voting members appointed
			 by the Comptroller General.
				(2)Terms
					(A)In
			 GeneralSubject to subparagraph (C), each member of the Board
			 shall serve for a term of 6 years.
					(B)LimitationNo
			 individual shall be appointed to the Board for more than 2 consecutive
			 terms.
					(C)Initial
			 MembersThe initial members of the Board shall be appointed by
			 the Comptroller General not later than October 1, 2010, and shall serve terms
			 as follows:
						(i)8
			 members shall be appointed for a term of 5 years.
						(ii)8
			 members shall be appointed for a term of 3 years.
						(iii)3
			 members shall be appointed for a term of 1 year.
						(D)Expiration of
			 TermAny member of the Board whose term has expired may serve
			 until such member's successor has taken office, or until the end of the
			 calendar year in which such member's term has expired, whichever is
			 earlier.
					(E)Vacancies
						(i)In
			 GeneralAny member appointed to fill a vacancy prior to the
			 expiration of the term for which such member's predecessor was appointed shall
			 be appointed for the remainder of such term.
						(ii)Vacancies not
			 to Affect Power of BoardA vacancy on the Board shall not affect
			 its powers, but shall be filled in the same manner as the original appointment
			 was made.
						(3)Chairperson and
			 Vice-Chairperson
					(A)In
			 GeneralThe Comptroller General shall designate a Chairperson and
			 Vice-Chairperson of the Board from among the members of the Board.
					(B)TermThe
			 members designated as Chairperson and Vice-Chairperson shall serve for a period
			 of 3 years.
					(4)Conflicts of
			 InterestAn individual may not serve on the Board if such
			 individual (or an immediate family member of such individual) is employed by or
			 has a financial interest in—
					(A)an organization
			 that provides a health insurance plan;
					(B)a pharmaceutical
			 manufacturer; or
					(C)any subsidiary
			 entities of an organization described in subparagraphs (A) or (B).
					(5)Composition of
			 the Board
					(A)Political
			 PartiesNot more than 10 members of the Board may be affiliated
			 with the same political party.
					(B)DiversityIn
			 appointing members under this paragraph, the Comptroller General shall ensure
			 that such members provide appropriately diverse representation with respect to
			 race, ethnicity, age, gender, and geography.
					(C)Consumer
			 Representation10 members of the Board shall be independent and
			 non-conflicted individuals representing the interests of health care consumers.
			 Each member selected under this subparagraph shall represent 1 of the 10
			 Department of Health and Human Services regions in the United States.
					(D)Remaining
			 Representation
						(i)In
			 General9 members of the Board shall be selected based on
			 relevant experience, including expertise in—
							(I)community
			 affairs;
							(II)Federal, State,
			 and local government;
							(III)health
			 professions and administration;
							(IV)business,
			 finance, and accounting;
							(V)legal
			 affairs;
							(VI)insurance;
							(VII)trade
			 unions;
							(VIII)social
			 services; and
							(IX)any additional
			 areas as determined by the Comptroller General.
							(ii)Income from
			 Health Care IndustryNot more than 4 of the members selected
			 under this subparagraph shall earn more than 10 percent of their income from
			 the health care industry.
						(6)Meetings and
			 HearingsThe Board shall meet and hold hearings at the call of
			 the Chairperson or a majority of its members. Meetings of the Board on matters
			 not related to personnel shall be open to the public and advertised through
			 public notice at least 7 days prior to the meeting.
				(7)QuorumA
			 majority of the members of the Board shall constitute a quorum for purposes of
			 conducting the duties of the Trust, but a lesser number of members may meet and
			 hold hearings.
				(8)Executive
			 Director and Staff; Performance of DutiesThe Board may—
					(A)employ and fix
			 the compensation of an Executive Director and such other personnel as may be
			 necessary to carry out the duties of the Trust;
					(B)seek such
			 assistance and support as may be required in the performance of the duties of
			 the Trust from appropriate departments and agencies of the Federal
			 Government;
					(C)enter into
			 contracts or other arrangements and make such payments as may be necessary for
			 performance of the duties of the Trust;
					(D)provide travel,
			 subsistence, and per diem compensation for individuals performing the duties of
			 the Trust, including members of the Advisory Council (as described in
			 subsection (f)); and
					(E)prescribe such
			 rules, regulations, and bylaws as the Board determines necessary with respect
			 to the internal organization and operation of the Trust.
					(9)Lobbying
			 Cooling-Off Period for Members of the BoardSection 207(c) of
			 title 18, United States Code, is amended by inserting at the end the
			 following:
					
						(3)Members of the
				Board of Directors of the America's Health Insurance
				TrustParagraph (1) shall apply to a member of the Board of
				Directors of the America's Health Insurance Trust who was appointed to the
				Board as of the day before the date of enactment of the
				Consumers Health Care Act of
				2009.
						.
				(f)Advisory
			 Council
				(1)EstablishmentThe
			 Board shall establish an advisory council that shall be comprised of the
			 insurance commissioners of each State (including the District of Columbia) to
			 advise the Board on the development and impact of measures to improve the
			 transparency and accountability of health insurance plans provided through the
			 National Health Insurance Exchange.
				(2)MeetingsThe
			 advisory council shall meet not less than twice a year and at the request of
			 the Board.
				(g)Financial
			 Oversight
				(1)Contract for
			 AuditsThe Trust shall provide for financial audits of the Trust
			 on an annual basis by a private entity with expertise in conducting financial
			 audits.
				(2)Review and
			 Report on AuditsThe Comptroller General shall—
					(A)review and
			 evaluate the results of the audits conducted pursuant to paragraph (1);
			 and
					(B)submit a report
			 to Congress containing the results and review of such audits, including an
			 analysis of the adequacy and use of the funding for the Trust and its
			 activities.
					(h)Rules on Gifts
			 and Outside Contributions
				(1)GiftsThe
			 Trust (including the Board and any staff acting on behalf of the Trust) shall
			 not accept gifts, bequeaths, or donations of services or property.
				(2)Prohibition on
			 Outside Funding or ContributionsThe Trust shall not—
					(A)establish a
			 corporation other than as provided under this section; or
					(B)accept any funds
			 or contributions other than as provided under this section.
					(i)America's
			 Health Insurance Trust Fund
				(1)In
			 GeneralThere is established in the Treasury a trust fund to be
			 known as the America's Health Insurance Trust Fund (referred to
			 in this section as the Trust Fund), consisting of such amounts
			 as may be credited to the Trust Fund as provided under this subsection.
				(2)TransferThe
			 Secretary of the Treasury shall transfer to the Trust Fund out of the general
			 fund of the Treasury amounts determined by the Secretary to be equivalent to
			 the amounts received into such general fund that are attributable to the fees
			 collected under sections 4375 and 4376 of the Internal Revenue Code of 1986
			 (relating to fees on health insurance policies and self-insured health
			 plans).
				(3)Financing for
			 Fund from fees on insured and self-insured health plans
					(A)General
			 RuleChapter 34 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subchapter:
						
							BInsured and
				Self-Insured Health Plans
								
									Sec. 4375. Health insurance.
									Sec. 4376. Self-insured health
				  plans.
									Sec. 4377. Definitions and special
				  rules.
								
								4375.Health
				insurance
									(a)Imposition of
				FeeIn the case of any
				specified health insurance policy issued after October 1, 2009, there is hereby
				imposed a fee equal to—
										(1)for policies issued during fiscal years
				2010 through 2013, 50 cents multiplied by the average number of lives covered
				under the policy; and
										(2)for policies
				issued after September 30, 2013, $1 multiplied by the average number of lives
				covered under the policy.
										(b)Liability for
				FeeThe fee imposed by subsection (a) shall be paid by the issuer
				of the policy.
									(c)Specified Health
				Insurance PolicyFor purposes of this section:
										(1)In
				generalExcept as otherwise provided in this section, the term
				specified health insurance policy means any accident or health
				insurance policy (including a policy under a group health plan) issued with
				respect to individuals residing in the United States.
										(2)Exemption for
				certain policiesThe term specified health insurance
				policy does not include any insurance if substantially all of its
				coverage is of excepted benefits described in section 9832(c).
										(3)Treatment of
				prepaid health coverage arrangements
											(A)In
				generalIn the case of any arrangement described in subparagraph
				(B)—
												(i)such arrangement
				shall be treated as a specified health insurance policy, and
												(ii)the person
				referred to in such subparagraph shall be treated as the issuer.
												(B)Description of
				arrangementsAn arrangement is described in this subparagraph if
				under such arrangement fixed payments or premiums are received as consideration
				for any person’s agreement to provide or arrange for the provision of accident
				or health coverage to residents of the United States, regardless of how such
				coverage is provided or arranged to be provided.
											(d)Adjustments for
				increases in health care spendingIn the case of any policy
				issued in any fiscal year beginning after September 30, 2014, the dollar amount
				in effect under subsection (a) for such policy shall be equal to the sum of
				such dollar amount for policies issued in the previous fiscal year (determined
				after the application of this subsection), plus an amount equal to the product
				of—
										(1)such dollar
				amount for policies issued in the previous fiscal year, multiplied by
										(2)the percentage
				increase in the projected per capita amount of National Health Expenditures
				from the calendar year in which the previous fiscal year ends to the calendar
				year in which the fiscal year involved ends, as most recently published by the
				Secretary of Health and Human Services before the beginning of the fiscal
				year.
										(e)TerminationThis
				section shall not apply to policy years ending after September 30, 2019.
									4376.Self-Insured
				health plans
									(a)Imposition of
				FeeIn the case of any
				applicable self-insured health plan issued after October 1, 2009, there is
				hereby imposed a fee equal to—
										(1)for plans issued during fiscal years 2010
				through 2013, 50 cents multiplied by the average number of lives covered under
				the plan; and
										(2)for plans issued
				after September 30, 2013, $1 multiplied by the average number of lives covered
				under the plans.
										(b)Liability for
				Fee
										(1)In
				generalThe fee imposed by subsection (a) shall be paid by the
				plan sponsor.
										(2)Plan
				sponsorFor purposes of paragraph (1) the term plan
				sponsor means—
											(A)the employer in
				the case of a plan established or maintained by a single employer,
											(B)the employee
				organization in the case of a plan established or maintained by an employee
				organization,
											(C)in the case
				of—
												(i)a plan established
				or maintained by 2 or more employers or jointly by 1 or more employers and 1 or
				more employee organizations,
												(ii)a multiple
				employer welfare arrangement, or
												(iii)a voluntary
				employees’ beneficiary association described in section 501(c)(9),
												the association, committee, joint
				board of trustees, or other similar group of representatives of the parties who
				establish or maintain the plan, or(D)the cooperative or
				association described in subsection (c)(2)(F) in the case of a plan established
				or maintained by such a cooperative or association.
											(c)Applicable
				Self-Insured Health PlanFor purposes of this section, the term
				applicable self-insured health plan means any plan for providing
				accident or health coverage if—
										(1)any portion of
				such coverage is provided other than through an insurance policy, and
										(2)such plan is
				established or maintained—
											(A)by one or more
				employers for the benefit of their employees or former employees,
											(B)by one or more
				employee organizations for the benefit of their members or former
				members,
											(C)jointly by 1 or
				more employers and 1 or more employee organizations for the benefit of
				employees or former employees,
											(D)by a voluntary
				employees’ beneficiary association described in section 501(c)(9),
											(E)by any
				organization described in section 501(c)(6), or
											(F)in the case of a
				plan not described in the preceding subparagraphs, by a multiple employer
				welfare arrangement (as defined in section 3(40) of
				Employee Retirement Income Security Act of
				1974), a rural electric cooperative (as defined in section
				3(40)(B)(iv) of such Act), or a rural telephone cooperative association (as
				defined in section 3(40)(B)(v) of such Act).
											(d)Adjustments for
				increases in health care spendingIn the case of any plan issued
				in any fiscal year beginning after September 30, 2014, the dollar amount in
				effect under subsection (a) for such plan shall be equal to the sum of such
				dollar amount for plans issued in the previous fiscal year (determined after
				the application of this subsection), plus an amount equal to the product
				of—
										(1)such dollar
				amount for plans issued in the previous fiscal year, multiplied by
										(2)the percentage
				increase in the projected per capita amount of National Health Expenditures
				from the calendar year in which the previous fiscal year ends to the calendar
				year in which the fiscal year involved ends, as most recently published by the
				Secretary of Health and Human Services before the beginning of the fiscal
				year.
										(e)TerminationThis
				section shall not apply to plans issued after September 30, 2019.
									4377.Definitions
				and special rules
									(a)DefinitionsFor
				purposes of this subchapter—
										(1)Accident and
				health coverageThe term accident and health
				coverage means any coverage which, if provided by an insurance policy,
				would cause such policy to be a specified health insurance policy (as defined
				in section 4375(c)).
										(2)Insurance
				policyThe term insurance policy means any policy or
				other instrument whereby a contract of insurance is issued, renewed, or
				extended.
										(3)United
				StatesThe term United States includes any
				possession of the United States.
										(b)Treatment of
				Governmental Entities
										(1)In
				generalFor purposes of this subchapter—
											(A)the term
				person includes any governmental entity, and
											(B)notwithstanding
				any other law or rule of law, governmental entities shall not be exempt from
				the fees imposed by this subchapter except as provided in paragraph (2).
											(2)Treatment of
				exempt governmental programsIn the case of an exempt governmental
				program, no fee shall be imposed under section 4375 or section 4376 on any
				covered policy or plan under such program.
										(3)Exempt
				governmental program definedFor purposes of this subchapter, the
				term exempt governmental program means—
											(A)any insurance
				program established under title XVIII of the Social Security Act,
											(B)the medical
				assistance program established by title XIX or XXI of the
				Social Security Act,
											(C)the Federal
				Employees Health Benefits Program under chapter 89 of title 5, United States
				Code,
											(D)the Consumer
				Choice Health Plan established under the Consumers Health Care Act of
				2009,
											(E)any program
				established by Federal law for providing medical care (other than through
				insurance policies) to individuals (or the spouses and dependents thereof) by
				reason of such individuals being—
												(i)members of the
				Armed Forces of the United States, or
												(ii)veterans,
				and
												(F)any program
				established by Federal law for providing medical care (other than through
				insurance policies) to members of Indian tribes (as defined in section 4(d) of
				the Indian Health Care Improvement
				Act).
											(c)Treatment as
				TaxFor purposes of subtitle F, the fees imposed by this
				subchapter shall be treated as if they were taxes.
									(d)No Cover Over to
				PossessionsNotwithstanding any other provision of law, no amount
				collected under this subchapter shall be covered over to any possession of the
				United
				States.
									.
					(B)Clerical
			 Amendments
						(i)Chapter 34 of such
			 Code is amended by striking the chapter heading and inserting the
			 following:
							
								34TAXES ON CERTAIN
				INSURANCE POLICIES
									
										Subchapter A. Policies issued by
				  foreign insurers
										Subchapter B. Insured and
				  self-insured health plans
									
									APolicies Issued By
				Foreign
				Insurers
									.
						(ii)The
			 table of chapters for subtitle D of such Code is amended by striking the item
			 relating to chapter 34 and inserting the following new item:
							
								
									Chapter 34—Taxes on Certain Insurance
				Policies
								
								.
						6.Duties of
			 America's Health Insurance Trust
			(a)Insurance Plan
			 Rankings and Website
				(1)Web-Based
			 MaterialsThe Trust shall establish and maintain a website that
			 provides informational materials regarding the health insurance plans provided
			 through the National Health Insurance Exchange, including appropriate links for
			 all available State insurance commissioner websites.
				(2)Plan
			 RankingsThe Trust shall develop and publish annual rankings of
			 the health insurance plans provided through the National Health Insurance
			 Exchange, based on the assignment of a letter grade between grade
			 A (highest) and grade F (lowest). The Trust shall
			 provide for a comparative evaluation of each plan based upon—
					(A)administrative
			 expenditures;
					(B)affordability of
			 coverage;
					(C)adequacy of
			 coverage;
					(D)timeliness and
			 adequacy of consumer claims processing;
					(E)available
			 consumer complaint systems;
					(F)grievance and
			 appeals processes;
					(G)transparency;
					(H)consumer
			 satisfaction; and
					(I)any additional
			 measures as determined by the Board.
					(3)Information
			 available on website by ZIP CodeThe annual rankings of the
			 health insurance plans (as described in paragraph (2)) shall be available on
			 the website for the Trust (as described in paragraph (1)), and the website for
			 the National Health Insurance Exchange, in a manner that is searchable and
			 sortable by zip code.
				(4)Consumer
			 Feedback
					(A)Consumer
			 ComplaintsThe Trust shall develop written and web-based methods
			 for individuals to provide recommendations and complaints regarding the health
			 insurance plans provided through the National Health Insurance Exchange.
					(B)Consumer
			 SurveysThe Trust shall obtain meaningful consumer input,
			 including consumer surveys, that measure the extent to which an individual
			 receives the services and supports described in the individual's health
			 insurance plan and the individual's satisfaction with such services and
			 supports.
					(b)Data
			 Sharing
				(1)In
			 GeneralAn organization that provides a health insurance plan
			 through the National Health Insurance Exchange shall provide the Trust with all
			 information and data that is necessary for improving transparency, monitoring,
			 and oversight of such plans.
				(2)Annual
			 DisclosureBeginning with the first full year of operation of the
			 National Health Insurance Exchange, an organization that provides a health
			 insurance plan through the National Health Insurance Exchange shall annually
			 provide the Trust with appropriate information regarding the following:
					(A)Name of the
			 plan.
					(B)Levels of
			 available plan benefits.
					(C)Description of
			 plan benefits.
					(D)Number of
			 enrollees under the plan.
					(E)Demographic
			 profile of enrollees under the plan.
					(F)Number of claims
			 paid to enrollees.
					(G)Number of
			 enrollees that terminated their coverage under the plan.
					(H)Total operating
			 cost for the plan (including administrative costs).
					(I)Patterns of
			 utilization of the plan's services.
					(J)Availability,
			 accessibility, and acceptability of the plan's services.
					(K)Such information
			 as the Trust may require demonstrating that the organization has a fiscally
			 sound operation.
					(L)Any additional
			 information as determined by the Trust.
					(3)Form and Manner
			 of InformationInformation to be provided to the Trust under
			 paragraphs (1) and (2) shall be provided—
					(A)in such form and
			 manner as specified by the Trust; and
					(B)within 30 days of
			 the date of receipt of the request for such information, or within such
			 extended period as the Trust deems appropriate.
					(4)Information
			 from the Department of Health and Human Services
					(A)In
			 GeneralAny information regarding the health insurance plans that
			 are offered through the National Health Insurance Exchange that has been
			 provided to the Secretary of Health and Human Services shall also be made
			 available (as deemed appropriate by the Secretary) to the Trust for the purpose
			 of improving transparency, monitoring, and oversight of such plans. Such
			 information may include, but is not limited to, the following:
						(i)Underwriting
			 guidelines to ensure compliance with applicable Federal health insurance
			 requirements.
						(ii)Rating practices
			 to ensure compliance with applicable Federal health insurance
			 requirements.
						(iii)Enrollment and
			 disenrollment data, including information the Secretary may need to detect
			 patterns of discrimination against individuals based on health status or other
			 characteristics, to ensure compliance with applicable Federal health insurance
			 requirements (including non-discrimination in group coverage, guaranteed issue,
			 and guaranteed renewability requirements applicable in all markets).
						(iv)Post-claims
			 underwriting and rescission practices to ensure compliance with applicable
			 Federal health insurance requirements relating to guaranteed
			 renewability.
						(v)Marketing
			 materials and agent guidelines to ensure compliance with applicable Federal
			 health insurance requirements.
						(vi)Data on the
			 imposition of pre-existing condition exclusion periods and claims subjected to
			 such exclusion periods.
						(vii)Information on
			 issuance of certificates of creditable coverage.
						(viii)Information on
			 cost-sharing and payments with respect to any out-of-network coverage.
						(ix)The application
			 to issuers of penalties for violation of applicable Federal health insurance
			 requirements (including failure to produce requested information).
						(x)Such other
			 information as the Trust may determine to be necessary to verify compliance
			 with the requirements of this Act.
						(B)Required
			 DisclosureThe Secretary of Health and Human Services shall
			 provide the Trust with all consumer claims data or information that has been
			 provided to the Secretary by any health insurance plan that is offered through
			 the National Health Insurance Exchange.
					(C)Period for
			 Providing InformationInformation to be provided to the Trust
			 under this paragraph shall be provided by the Secretary within 30 days of the
			 date of receipt of the request for such information, or within such extended
			 period as the Secretary and the Trust mutually deem appropriate.
					(5)Non-Disclosure
			 of Health Insurance DataThe Trust shall prevent disclosure of
			 any data or information provided under this paragraph that the Trust determines
			 is proprietary or qualifies as a trade secret subject to withholding from
			 public dissemination. Any data or information provided under this paragraph
			 shall not be subject to disclosure under section 552 of title 5, United States
			 Code (commonly referred to as the Freedom of Information Act).
				7.Definition of
			 National Health Insurance ExchangeIn this Act, the term National Health
			 Insurance Exchange means a mechanism established or recognized under
			 Federal law for coordinating the offering of health insurance coverage to
			 individuals in the United States through the establishment of standards for
			 benefits, cost-sharing, and premiums for such health insurance coverage.
		
